DAWSON, J.
(dissenting) : I can not concur in the foregoing.. I concede that the words “fifty cents a day” only fix the rate and not the times of payment, and I concede that it would be sufficient if the defendants had paid at reasonable intervals; but I can not read into this contract any provision for credit. Since the defendants made default in commencing the well they should have paid reasonable sums thereafter in advance for limited periods, and each period should be about the same duration as upon reasonable expectation they might hope to commence operations in putting down a well. The major consideration for this contract was the procuring of an oil or gas well. Under the majority decision this is largely ignored. Nor do I think that the fact that the landlord accepted the first payment one hundred and one days after default in commencing the well should govern in later defaults. The landlord might well say, “I’ll overlook your shortcoming in this instance, but I won’t stand this again.” And that is in effect what he did. In the second period the default was only for two days and this was cured by a payment for a considerable period in advance, during which time he might reasonably expect the defendants to comply with their contract and put down a well. At the end of the second period and with the continuing default of the tenants, the landlord was fully justified in proceeding to cancel the lease and in looking elsewhere for a tenant who would develop his property.